DETAILED ACTION
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “The circuitry of claim 9.”  However, claim 9 was cancelled.  Appropriate correction is required.

Specification
The Specification Amendment filed October 14, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the resource allocation 344 in Figure 3 is not disclosed in the Specification as being for a fourth LTE terminal.  Rather the resource allocation 344 is disclosed, in Fig. 3 and paragraph [0078] of Applicant’s published Specification, as being for system information.  Fig. 18 and paragraph [0095] of Applicant’s published Specification disclose that a portion of broadcasted or multicasted information may be for a terminal.  However, a portion of broadcasted or multicasted “common information” that is transmitted to multiple terminals but is only used by one terminal is not the same as an allocation of resources allocated for a terminal.    This distinction is made clear in Fig. 3 and paragraph [0078] which discusses that resource allocation 340 is for only terminal UE4 and is unicast. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10, 12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fong et al. (US 2011/0034175) in view of Damnjanovic et al. (US 2010/0034163), and further in view of Wang et al. (US 2014/0029568).

Regarding claim 1, Fong discloses a circuitry for mobile communications terminal for communicating data (Fong, paragraph [0002], wireless devices; paragraph [0091], circuits) to and/or from base stations (Fong, paragraph [0003], base station), the circuitry configured to: 
communicate data with a base station via a wireless access interface provided by the base station (Fong, paragraph [0001], lines 1-5, data transmission in a communication system; paragraph [0003], lines 1-4, base station); 
receive transmissions from the a base station via at least one carrier of a plurality of carriers (Fong, paragraph [0001], lines 1-5, multi-carrier data transmission in a communication system; paragraph [0003], lines 1-4, base station; paragraph [0058], lines 1-6, UE assigned component carriers), 
wherein the plurality of carriers are logically separate sets of physical resources within a frequency range (Fong, Fig. 1; paragraph [0007], lines 1-9, each component carrier has a bandwidth of 20 MHz), the physical resources of each carrier of the plurality of carriers providing a corresponding communication channel (Fong, paragraph [0005], lines 1-3, communication channels); 
upon reception of allocation information comprising an indication of a location of common information within a first carrier of the plurality of carriers (Fong, paragraph [0007], multiple component carriers allocated; paragraph [0022], configuring first transmission channel on first cell for transmitting control information allocating a resource on the second transmission channel;; paragraph [0057], PDCCH allocates PUSCH resource on the virtual carrier; paragraph [0058], broadcast signaling to specify the carrier configuration including bandwidth, frequency and channel configuration; designated active carrier with PDCCH monitored by UE; designated active carrier carries synchronization information, system information, broadcast, paging) access the common information in the first carrier (Fong, paragraph [0058], synchronization information, system information, broadcast paging), 
wherein the allocation information is provided in a second carrier of the plurality of carriers (Fong, paragraph [0022], configuring first transmission channel on first cell for transmitting control information allocating a resource on the second transmission channel; paragraph [0051], lines 1-6, control channel transmitted by cell 204 to UA 210 allocating resources on f3 may be transmitted using carrier f1 or f2).

Fong does not explicitly disclose that the common information is for at least one mobile unit using the first carrier and for at least one mobile unit using the second carrier.

Damnjanovic discloses that the common information (Damnjanovic, paragraph [0045], PSS, SSS, MIB, PBCH; paragraph [0047], additional SIBs on anchor carrier can provide multicarrier information such as other anchor carriers and new control regions) is for at least one mobile unit using the first carrier and for at least one mobile unit using the second carrier (Damnjanovic, paragraph [0049], anchor carrier can transmit a DL grant on multiple carriers including anchor carrier and non-anchor carrier).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, for the common information of Fong to be for at least one mobile unit using the first carrier and for at least one mobile unit using a second carrier, as in Damnjanovic.  The motivation to combine the references would have been to consolidate the signaling for multiple carriers, as discussed in paragraph [0044] of Damnjanovic.

Fong in view of Damnjanovic does not explicitly disclose, but Wang discloses wherein the frequency range of the second carrier is smaller and within the frequency range of the first carrier (Wang, Fig. 2; Fig. 8, M2M carrier within the wider carrier of Subframe 0).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the carrier configuration of Wang in the system of Fong in view of Damnjanovic.  The motivation would have been to optimize the system for M2M communication.

Regarding claim 2, Fong in view of Damnjanovic, and further in view of Wang discloses the circuitry of to claim 1, wherein the common information comprises a first portion common to mobile units using both the first carrier and the second carrier (Damnjanovic, paragraph [0045], lines 1-10; paragraph [0049], anchor carrier can transmit a DL grant on multiple carriers including anchor carrier and non-anchor carrier), and further comprises a second portion comprising information for one or 

Regarding claim 3, Fong in view of Damnjanovic, and further in view of Wang discloses the circuitry of claim 2, wherein the common information further comprises a third portion comprising information for one or more mobile units only using the second carrier (Damnjanovic, paragraph [0047], additional SIBs on anchor carrier can provide multicarrier information such as other anchor carriers and new control regions). 

Regarding claim 4, Fong in view of Damnjanovic, and further in view of Wang discloses the circuitry of claim 1, wherein the common information comprises carrier system information (Damnjanovic, paragraph [0047], additional SIBs on anchor carrier can provide multicarrier information such as other anchor carriers and new control regions). 

Regarding claim 5, Fong in view of Damnjanovic, and further in view of Wang discloses the circuitry of claim 1, wherein the common information comprises paging information (Fong, paragraph [0058], lines 23-26, designated carriers where UA receives system information, broadcast, paging, etc.). 

Regarding claim 6, Fong in view of Damnjanovic, and further in view of Wang discloses the circuitry of claim 1, wherein the common information comprises data for a broadcast and/or multicast service (Fong, paragraph [0057], broadcast or multicast information).

Regarding claim 8, Fong in view of Damnjanovic, and further in view of Wang discloses the circuitry of claim 1, wherein the circuitry is arranged to receive data transmitted on a downlink in time-

Regarding claim 10, Fong in view of Damnjanovic, and further in view of Wang discloses the circuitry of claim 9, wherein the circuitry is configured to receive transmissions in the frequency range for the common information of the first carrier and/or the second carrier (Fong, paragraph [0058], lines 1-4, active carrier). 

Regarding claim 12, Fong in view of Damnjanovic, and further in view of Wang discloses the circuitry of claim 1, wherein the circuitry is configured to receive data transmitted on a downlink in time-adjacent sub-frames (Wang, Fig. 8; paragraph [0088]); and wherein the allocation information in the second carrier is provided in a same sub-frame (Wang, Fig. 5; paragraph [0061]) as a sub-frame of the common information (Wang, Fig. 2; paragraphs [0054] and [0055]).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the carrier configuration of Wang in the system of Fong in view of Damnjanovic.  The motivation would have been to optimize the system for M2M communication.

Regarding claim 14, Fong in view of Damnjanovic discloses the circuitry of claim 1, the circuitry is configured to receive, at a point in time, data transmitted in the first carrier and in the second carrier (Fong, paragraph [0049], transmitting on carriers f1 and f2). 

Claims 15 and 16 are rejected under substantially the same rationale as claim 1.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fong in view of Damnjanovic, and further in view of Jen (US 2011/0243056).

Regarding claim 7, Fong in view of Damnjanovic, and further in view of Wang discloses the circuitry of claim 6.  Fong in view of Damnjanovic, and further in view of Wang does not explicitly disclose, but Jen discloses wherein the common information comprises Multimedia Broadcast Multicast Service data (Jen, paragraph [0091]).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, for the common information of Fong in view of Damnjanovic to comprise MBMS data.  The motivation to combine the references would have been to transmit MBMS data in the network.

Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive.
Applicant asserts that Fond and Damnjanovic, individually, do not disclose the set of limitations: “a) upon reception of allocation information comprising an indication of a location of common information within a first carrier of the plurality of carriers, accessing the common information in the first carrier, b) wherein the allocation information is provided in a second carrier of the plurality of carriers and the common information is for at least one mobile unit using the first carrier and for at least one mobile unit using the second carrier, and c) wherein a frequency range of one of the first and the second carriers is smaller and within a frequency range of another of the first and the second carriers.”  
Applicant further asserts that the claims are patentable because “one skilled in the art knows that Wang’s frame are not the same as channels or carriers.”  However, the Examiner has not asserted that a “frame” is the same as a channel or carrier.  Rather, Figs. 2 and 8 of Wang disclose a frequency range [carrier] used for M2M communications within a wider frequency range [carrier] used for legacy communications.  The use of the term “frame” in Wang would have been understood by a person of ordinary skill in the art to be a general term referring a set of resources.  
Applicant’s further asserts, in the Applicant Interview Summary filed on December 2, 2021, that Wang’s Fig. 8 discloses “time-sharing of a single channel for various subframes,” which is allegedly different than Applicant’s claimed invention.  However, Wang’s Figure 8 does not disclose only a single channel.  And, Applicant’s assertion of time-sharing of subframes in Fig. 8 of Wang does not contradict the Examiner’s rationale of rejection.  In Fig. 8 of Wang, subframes are shared in time; and also frequency resources are shared in the frequency domain.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. L./
Examiner, Art Unit 2466
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466